By express terms of the statute a party aggrieved, or desiring to bring a charge of misdemeanor before the county court, may apply to the judge thereof, or to some justice of the peace of the county, for a warrant of arrest, etc. Code 1923, § 3815. By this statutory provision the justice of the peace, who issued the original warrant of arrest in this case, had the authority to make said warrant returnable to the county court. The charge, as it appears in this record, is for an assault, and of this offense the county court had jurisdiction. The motion, therefore, to quash in the circuit court was without merit, and was properly overruled. The appeal here is rested upon the record proper, there being no bill of exceptions. We discover no error upon the record, and the judgment of conviction in the circuit court, from which this appeal is taken, will stand affirmed.
Affirmed.